          Case 2:19-cv-00063-KHR Document 12 Filed 04/22/19 Page 1 of 2



Randy L. Royal
WSB No. 5-1754
524 5th Ave. South
P.O. Box 551
Greybull, WY 82717
(307)765-4433 (phone)
(307)765-9563 (fax)
rlroyal@randylroyalpc.com

                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF WYOMING


UNITED STATES OF AMERICA,                 )
                                          )
             Plaintiffs,                  )
                                          )
       v.                                 )           Civil No. 19-cv-063-R
                                          )
1106 JULIE LANE, POWELL, WYOMING,         )
                                          )
468 and 483 HAMILTON WAY, POWELL,         )
WYOMING,                                  )
                                          )
TBD LANE 8½, POWELL, WYOMING,             )
                                          )
2016 POLARIS RANGER CREW 900-6 EPS,       )
BEARING VIN# 3NSRVE877GG515816, AND )
ALL ACCESSORIES,                          )
                                          )
2015 PJ UTILITY TRAILER, BEARING SERIAL )
NUMBER 4P5C51623G1238657,                 )
                                          )
and                                       )
                                          )
ALL FUNDS DEPOSITED IN BIG HORN           )
FEDERAL SAVINGS BANK ACCOUNTS             )
ENDING IN 3915 and 6395                   )
                                          )
             Defendant-Properties.        )
______________________________________________________________________________

                                NOTICE OF FILING CLAIM
______________________________________________________________________________




                                         Page 1 of 2
                 Case 2:19-cv-00063-KHR Document 12 Filed 04/22/19 Page 2 of 2



             Attached hereto and incorporated by reference herein is a Claim Form filed by Big Horn

Federal Savings Bank.


             DATED:                     April 22, 2019



                                                                                              /s/ Randy L. Royal
                                                                                              Randy L. Royal
                                                                                              Randy L. Royal, P.C.
                                                                                              Attorney for Big Horn Federal Savings Bank
                                                                                              524 5th Avenue South, P.O. Box 551
                                                                                              Greybull, WY 82717
                                                                                              (307) 765-4433 (phone)
                                                                                              (307) 765-9563 (fax)
                                                                                              rlroyal@randylroyalpc.com

                                                         CERTIFICATE OF SERVICE

        I, Randy L. Royal, do hereby certify that a copy of the NOTICE OF FILING CLAIM
was served on the following parties on April 22, 2019 as indicated below. The electronic notice
will be done by the U.S. District Court Clerk.

Via: United States Mail:



Via: Electronic Notice:

  Eric J. Heimann
  C. Levi Martin


                                                                                              /s/ Randy L. Royal



RLR/msa
C:\Users\Public\Documents\Civil-Shared\Big Horn Federal Savings Bank\BHF-NW WY Treatment Center\Notice of Filing Claim.docx




                                                                             Page 2 of 2
